DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Applicant’s election of Group I, recited by claims 1-12 and 20, in the reply filed on November 29, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,367,630 (hereafter referred to as “PATENT 630” for simplicity). Although the claims at issue are not identical, they are not patentably distinct from each other because the “heated pure water” of claim 5 of PATENT 630 reads on the “heated peeling processing liquid” of claim 1 of the instant application.  Claim 5 of PATENT 630 does not recite that the volatile component of the film-forming processing liquid is volatilized, but since claim 1 of PATENT 630 recites that the volatile component of the film-forming processing liquid is volatile and since claim 3 of the PATENT 630 recites that the forming of the processing film is achieved via volume contraction of the film-forming processing liquid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 5 of PATENT 630 by forming the processing film by volatilizing the volatile component of the film-forming processing liquid because volatilizing the volatile component could achieve said volume contraction.  
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of PATENT 630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of PATENT 630 recites using heated pure water.  Claim 7 depends from claim 1 of the instant application, and as discussed above, claim 1 of the instant application is obvious in view of claim 5 of PATENT 630.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of PATENT 630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of PATENT 630 recites a non-transitory computer readable medium for controlling a substrate cleaning system to execute the method of claim1 of PATENT 630.  Claim 1 of PATENT 630 does not recite that the pure water is heated pure water, but since this detail of heating the pure water is recited in claim 5 of PATENT 630, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of claim 17 of PATENT 630 such that the pure water is heated pure water.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of PATENT 630.  Although the claims at issue are not identical, they are not patentably distinct from each other because the “heated pure water” of claim 11 of PATENT 630 reads on the “heated peeling processing liquid” of claim 1 of the instant application.  Claim 11 of PATENT 630 does not recite that the volatile component of the film-forming processing liquid is volatilized, but since claim 1 of PATENT 630 recites that the volatile component of the film-forming processing liquid is volatile and since claim 3 of the PATENT 630 recites that the forming of the processing film is achieved via volume contraction of the film-forming processing liquid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 11 of PATENT 630 by forming the processing film by volatilizing the volatile component of the film-forming processing liquid because volatilizing the volatile component could achieve said volume contraction.  
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of PATENT 630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of PATENT 630 recites using heated pure water.  Claim 7 depends from claim 1 of the instant application, and as discussed above, claim 1 of the instant application is obvious in view of claim 11 of PATENT 630.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of PATENT 630.  Although the claims at issue are not identical, they are not patentably distinct from each other because the “heated pure water” of claim 15 of PATENT 630 reads on the “heated peeling processing liquid” of claim 1 of the instant application.  Claim 15 of PATENT 630 does not recite that the volatile component of the film-forming processing liquid is volatilized, but since claim 1 of PATENT 630 recites that the volatile component of the film-forming processing liquid is volatile and since claim 3 of the PATENT 630 recites that the forming of the processing film is achieved via volume contraction of the film-forming processing liquid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 15 of PATENT 630 by forming the processing film by volatilizing the volatile component of the film-forming processing liquid because volatilizing the volatile component could achieve said volume contraction.    
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of PATENT 630. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of PATENT 630 recites using heated pure water.  Claim 7 depends from claim 1 of the instant application, and as discussed above, claim 1 of the instant application is obvious in view of claim 15 of PATENT 630.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,953,826 (hereafter referred to as “PATENT 826” for simplicity). Although the claims at issue are not identical, they are not patentably distinct from each other because the heated pure water of claim 5 of PATENT 826 used as the “strip-processing liquid” of PATENT 826 reads on the “heated peeling processing liquid” of claims 1 and 7 of the instant application.  
15.	Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,043,652 (hereafter referred to as “PATENT 652” for simplicity). Although the claims at issue are not identical, they are not patentably distinct from each other because the pure water used as the strip-processing liquid of PATENT 652 corresponds to the “peeling processing liquid” of claims 1 and 7 of the instant application.  Claim 1 of PATENT 652 does not specify that the pure water is heated, but since the temperature of a stripping liquid affects how energetic the liquid’s molecules are, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of PATENT 652 such that the pure water used as the strip-processing liquid has an optimized temperature, said temperature being a property that affects how energetic the molecules of a stripping liquid are (see MPEP 2144.05). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP02-246332 to Miura in view of KR2009-0130237 by Kitazume in view of US2011/0256363 by Satou.  
With regard to claim 1, Miura teaches a method for cleaning a substrate, wherein the method comprises forming a resist layer (item 3 in Figures 9C and 9D) on a substrate that does not yet have resist formed thereon prior to resist layer 3 being formed (pages 5 and 9 of Miura translation provided by applicant).  Miura’s Figure 9B illustrates the substrate (with contaminants 4 thereon) prior to resist layer 3 being formed thereon.  Miura taches supplying alkaline solution (applicant’s processing liquid) to the resist layer 3 in order to peel (not dissolve) the resist layer and captured contaminants from the substrate (page 9 of the translation), and Miura’s Figure 9D illustrates the resist layer (item 3, with captured contaminants 4) peeled from the substrate.  
Miura does not teach applying a processing liquid with a volatile component to the substrate.
Kitazume teaches that a photoresist layer can be successfully formed on a substrate by applying a liquid solution of photoresist and volatile organic solvent to the substrate and then heating the liquid solution on the substrate in order to vaporize the solvent such that the photoresist can solidify into a photoresist layer (page 14 of translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miura such that the resist layer (item 3 in Figures 9C and 9D) is formed on the substrate by applying a liquid solution of photoresist and volatile organic solvent to the substrate and then heating the liquid solution on the substrate in order to vaporize the solvent such that the photoresist can solidify into a photoresist layer.  The motivation for performing the modification was provided by Kitazume, who teaches that when attempting to form a photoresist layer on a substrate, this can successfully be accomplished by applying a liquid solution of photoresist and volatile organic solvent to the substrate and then heating the liquid solution on the substrate in order to vaporize the solvent such that the photoresist can solidify into a photoresist layer.  In this combination of Miura in view of Kitazume, the liquid solution of photoresist and volatile organic solvent corresponds to applicant’s film-forming processing liquid, and the formed resist layer reads on applicant’s processing film. 
The combination of Miura in view of Kitazume does not teach that the alkaline solution used to peel the photoresist layer is heated.  
In the art of removing photoresist from a surface, it is well known that heating photoresist-removing liquid can aid in the removal of the photoresist (MPEP 2144.03, Official Notice).  An example of this well-known concept is Satou, who teaches that when using alkaline solution to peel resist from a surface, the alkaline solution used to perform the peeling is preferably heated (Par. 0234).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miura in view of Kitazume such that the alkaline solution used to peel the resist is heated prior to be supplied to the resist.  In the art of removing photoresist from a surface, it is well known that heating photoresist-removing liquid can aid in the removal of the photoresist – Satou being an example of a reference teaching this well-known concept.  The motivation for heating the alkaline solution of Miura in view of Kitazume prior to supplying the alkaline solution to the to-be-removed resist was provided by the fact that, in the art of removing photoresist from a surface, it is well known that heating photoresist-removing liquid can aid in the removal of the photoresist, and it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume by heating the alkaline solution prior to supplying the alkaline solution to the resist to allow the elevated temperature to aid the peeling of the resist.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP02-246332 to Miura in view of KR2009-0130237 by Kitazume in view of US2011/0256363 by Satou as applied to claim 1 above, and further in view of US2004/0216770 by Chen.
With regard to claim 2, the combination of Miura in view of Kitazume in view of Satou does not teach that rinse liquid is supplied to the substrate.
Chen teaches that, after photoresist has been stripped from a substrate, the substrate can advantageously be rinsed with heated rinse water such that chemical used to perform the stripping and any remaining photoresist residue can be rinsed away by the heated water (Par. 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume in view of Satou such that rinse water is heated and supplied to the substrate after the alkaline solution is used to remove the photoresist from the substrate.  The motivation for performing the modification was provided by Chen, who teaches that, after photoresist has been stripped from a substrate, the substrate can advantageously be rinsed with heated rinse water such that chemical used to perform the stripping and any remaining photoresist residue can be rinsed away by the heated water.  
The combination of Miura in view of Kitazume in view of Satou in view of Chen does not teach that the heated rinse water is heated to a temperature lower than the heated alkaline solution.  However, in the art of heating rinsing liquid, it is well known that the temperature to which rinsing liquid is heated is a result-effective variable because rinse liquid should be heated to a temperature at which rinsing can be effective (MPEP 2144.03, Official Notice), and therefore in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume in view of Satou in view of Chen by optimizing the temperature to which the rinse liquid is heated.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP02-246332 to Miura in view of KR2009-0130237 by Kitazume in view of US2011/0256363 by Satou as applied to claim 1 above, and further in view of US2012/0260947 by Kaneko.
With regard to claim 20, the combination of Miura in view of Kitazume in view of Satou does not recite that the method of Miura in view of Kitazume in view of Satou is executed by a control device of a substrate cleaning system.
Kaneko teaches that when cleaning a substrate using a substrate cleaning method, a computer controller of a substrate cleaning system can be advantageously programmed to execute the method in an automated manner (Abstract; Par. 0079-0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume in view of Satou by having the cleaning method of Miura in view of Kitazume in view of Satou stored as a to-be-executed program in a computer controller of a substrate cleaning system.  Kaneko teaches that when cleaning a substrate using a substrate cleaning method, a computer controller of a substrate cleaning system can be advantageously programmed to execute the method in an automated manner, and the motivation for performing the modification would be to allow a computer controller to advantageously execute the method of Miura in view of Kitazume in view of Satou in an automated manner.  
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP02-246332 to Miura in view of KR2009-0130237 by Kitazume in view of US 6,610,168 to Miki.
With regard to claim 1, Miura teaches a method for cleaning a substrate, wherein the method comprises forming a resist layer (item 3 in Figures 9C and 9D) on a substrate that does not yet have resist formed thereon prior to resist layer 3 being formed (pages 5 and 9 of Miura translation provided by applicant).  Miura’s Figure 9B illustrates the substrate (with contaminants 4 thereon) prior to resist layer 3 being formed thereon.  Miura taches supplying alkaline solution to the resist layer 3 in order to peel (not dissolve) the resist layer and captured contaminants from the substrate (page 9 of the translation), and Miura’s Figure 9D illustrates the resist layer (item 3, with captured contaminants 4) peeled from the substrate.  
Miura does not teach applying a processing liquid with a volatile component to the substrate.
Kitazume teaches that a photoresist layer can be successfully formed on a substrate by applying a liquid solution of photoresist and volatile organic solvent to the substrate and then heating the liquid solution on the substrate in order to vaporize the solvent such that the photoresist can solidify into a photoresist layer (page 14 of translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miura such that the resist layer (item 3 in Figures 9C and 9D) is formed on the substrate by applying a liquid solution of photoresist and volatile organic solvent to the substrate and then heating the liquid solution on the substrate in order to vaporize the solvent such that the photoresist can solidify into a photoresist layer.  The motivation for performing the modification was provided by Kitazume, who teaches that when attempting to form a photoresist layer on a substrate, this can successfully be accomplished by applying a liquid solution of photoresist and volatile organic solvent to the substrate and then heating the liquid solution on the substrate in order to vaporize the solvent such that the photoresist can solidify into a photoresist layer.  In this combination of Miura in view of Kitazume, the liquid solution of photoresist and volatile organic solvent corresponds to applicant’s film-forming processing liquid, and the formed resist layer reads on applicant’s processing film. 
The combination of Miura in view of Kitazume does not teach using a heated processing liquid to peel off the photoresist.  
Miki teaches that when attempting to peel off photoresist from a substrate, the photoresist can be successfully peeled by using a nozzle to spray a mixture of steam and heated water droplets onto the resist (Col. 11, line 62 to Col. 12, line 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miura in view of Kitazume by using an ejected mixture of steam and heated water droplets to peel the photoresist layer and its captured contaminants from the substrate.  The motivation for performing the modification was provided by Miki, who teaches that when attempting to peel off photoresist from a substrate, the photoresist can be successfully peeled by using a nozzle to spray a mixture of steam and heated water droplets onto the resist.  In this combination of Miura in view of Kitazume in view of Miki, the heated water droplets in the mixture of steam and heated water droplets corresponds to applicant’s peeling processing liquid.  
With regard to claim 7, the combination of Miura in view of Kitazume in view of Miki does not explicitly teach that the water droplets of the mixture of steam and water droplets are pure water.  However, Miki does not teach that the mixture of steam and water droplets contains any other chemical other than water (Col. 11, line 62 to Col. 12, line 22).  Therefore, Miki is considered to suggest using pure water as the water of the water droplets, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume in view of Miki such that pure water is used as the water of the water droplets, as Miki suggests as much.  If this suggested-by-Miki argument is not persuasive, here is another argument, in the art of using water to clean substrate surfaces, it is well known to use pure water as the water such that contaminants are not supplied to the to-be-cleaned substrate via the water (MPEP 2144.03, Official Notice), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miura in view of Kitazume in view of Miki such that pure water is used as the water of the water droplets – the motivation being to avoid having the water droplets supply contaminants to the to-be-cleaned substrate.  
Claims 2, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP02-246332 to Miura in view of KR2009-0130237 by Kitazume in view of US 6,610,168 to Miki as applied to claim 1 above, and further in view of US2004/0216770 by Chen.
With regard to claim 2, the combination of Miura in view of Kitazume in view of Miki does not teach that rinse liquid is supplied to the substrate.
Chen teaches that, after photoresist has been stripped from a substrate, the substrate can advantageously be rinsed with heated deionized rinse water such that any remaining photoresist residue can be rinsed away by the heated water (Par. 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume in view of Miki such that deionized rinse water is heated and supplied to the substrate after the steam and droplets are used to peel the photoresist from the substrate.  The motivation for performing the modification was provided by Chen, who teaches that, after photoresist has been stripped from a substrate, the substrate can advantageously be rinsed with heated rinse water such that any remaining photoresist residue can be rinsed away by the heated water.  
The combination of Miura in view of Kitazume in view of Miki in view of Chen does not teach that the heated rinse water is heated to a temperature lower than the water droplets in the mixture of steam and water droplets.  However, in the art of heating rinsing liquid, it is well known that the temperature to which rinsing liquid is heated is a result-effective variable because rinse liquid should be heated to a temperature at which rinsing can be effective (MPEP 2144.03, Official Notice), and therefore in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume in view of Miki in view of Chen by optimizing the temperature to which the rinse liquid is heated.  
With regard to claim 3, in the combination of Miura in view of Kitazume in view of Miki in view of Chen, the rinse water is deionized water (reads on pure water).  The combination of Miura in view of Kitazume in view of Miki in view of Chen does not explicitly teach that the water droplets of the mixture of steam and water droplets are pure water.  However, Miki does not teach that the mixture of steam and water droplets contains any other chemical other than water (Col. 11, line 62 to Col. 12, line 22).  Therefore, Miki is considered to suggest using pure water as the water of the water droplets, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume in view of Miki in view of Chen such that pure water is used as the water of the water droplets, as Miki suggests as much.  If this suggested-by-Miki argument is not persuasive, here is another argument, in the art of using water to clean substrate surfaces, it is well known to use pure water as the water such that contaminants are not supplied to the to-be-cleaned substrate via the water (MPEP 2144.03, Official Notice), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miura in view of Kitazume in view of Miki in view of Chen such that pure water is used as the water of the water droplets – the motivation being to avoid having the water droplets supply contaminants to the to-be-cleaned substrate.  
With regard to claim 11, in the combination of Miura in view of Kitazume in view of Miki in view of Chen, the rinse water is deionized water (reads on pure water).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP02-246332 to Miura in view of KR2009-0130237 by Kitazume in view of US 6,610,168 to Miki in view of US2004/0216770 by Chen as applied to claim 3 above, and further in view of US2012/0247505 by Brown.
With regard to claim 4, the combination of Miura in view of Kitazume in view of Miki in view of Chen does not teach that the heated water droplets are supplied from a bar nozzle comprising a plurality of discharge ports.
Brown teaches that when supplying a mixture of steam and water to a substrate, the mixture can successfully be applied via a bar nozzle comprising a plurality of discharge ports (items 666 in Figure 6B) positioned side by side at an interval along a radial direction of the substrate while the substrate rotates, and Brown teaches that such a bar nozzle advantageously allows the mixture to be uniformly applied to a rotating substrate (Par. 0044).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume in view of Miki in view of Chen such that the mixture of steam and heated water droplets are applied to the substrate via a bar nozzle comprising a plurality of discharge ports positioned side by side at an interval along a radial direction of the substrate while the substrate rotates.  The motivation for performing the modification was provided by Brown, who teaches that such a bar nozzle allows a mixture of steam and water to advantageously be applied to a rotating substrate in a uniform manner.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP02-246332 to Miura in view of KR2009-0130237 by Kitazume in view of US 6,610,168 to Miki in view of US2004/0216770 by Chen as applied to claim 2 above, and further in view of US2012/0247505 by Brown.
With regard to claim 5, the combination of Miura in view of Kitazume in view of Miki in view of Chen does not teach that the heated water droplets are supplied from a bar nozzle comprising a plurality of discharge ports.
Brown teaches that when supplying a mixture of steam and water to a substrate, the mixture can successfully be applied via a bar nozzle comprising a plurality of discharge ports (items 666 in Figure 6B) positioned side by side at an interval along a radial direction of the substrate while the substrate rotates, and Brown teaches that such a bar nozzle advantageously allows the mixture to be uniformly applied to a rotating substrate (Par. 0044).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume in view of Miki in view of Chen such that the mixture of steam and heated water droplets are applied to the substrate via a bar nozzle comprising a plurality of discharge ports positioned side by side at an interval along a radial direction of the substrate while the substrate rotates.  The motivation for performing the modification was provided by Brown, who teaches that such a bar nozzle allows a mixture of steam and water to advantageously be applied to a rotating substrate in a uniform manner.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP02-246332 to Miura in view of KR2009-0130237 by Kitazume in view of US 6,610,168 to Miki as applied to claim 1 above, and further in view of US2012/0247505 by Brown.
With regard to claim 6, the combination of Miura in view of Kitazume in view of Miki does not teach that the heated water droplets are supplied from a bar nozzle comprising a plurality of discharge ports.
Brown teaches that when supplying a mixture of steam and water to a substrate, the mixture can successfully be applied via a bar nozzle comprising a plurality of discharge ports (items 666 in Figure 6B) positioned side by side at an interval along a radial direction of the substrate while the substrate rotates, and Brown teaches that such a bar nozzle advantageously allows the mixture to be uniformly applied to a rotating substrate (Par. 0044).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume in view of Miki such that the mixture of steam and heated water droplets are applied to the substrate via a bar nozzle comprising a plurality of discharge ports positioned side by side at an interval along a radial direction of the substrate while the substrate rotates.  The motivation for performing the modification was provided by Brown, who teaches that such a bar nozzle allows a mixture of steam and water to advantageously be applied to a rotating substrate in a uniform manner.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP02-246332 to Miura in view of KR2009-0130237 by Kitazume in view of US 6,610,168 to Miki as applied to claim 7 above, and further in view of US2004/0216770 by Chen.
With regard to claim 8, the combination of Miura in view of Kitazume in view of Miki does not teach that rinse liquid is supplied to the substrate.
Chen teaches that, after photoresist has been stripped from a substrate, the substrate can advantageously be rinsed with heated deionized rinse water such that any remaining photoresist residue can be rinsed away by the heated water (Par. 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume in view of Miki such that deionized rinse water is heated and supplied to the substrate after the steam and droplets are used to peel the photoresist from the substrate.  The motivation for performing the modification was provided by Chen, who teaches that, after photoresist has been stripped from a substrate, the substrate can advantageously be rinsed with heated rinse water such that any remaining photoresist residue can be rinsed away by the heated water.  
The combination of Miura in view of Kitazume in view of Miki in view of Chen does not teach that the heated rinse water is heated to a temperature lower than the water droplets in the mixture of steam and water droplets.  However, in the art of heating rinsing liquid, it is well known that the temperature to which rinsing liquid is heated is a result-effective variable because rinse liquid should be heated to a temperature at which rinsing can be effective (MPEP 2144.03, Official Notice), and therefore in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume in view of Miki in view of Chen by optimizing the temperature to which the rinse liquid is heated.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP02-246332 to Miura in view of KR2009-0130237 by Kitazume in view of US 6,610,168 to Miki as applied to claim 7 above, and further in view of US2012/0247505 by Brown.
With regard to claim 9, the combination of Miura in view of Kitazume in view of Miki does not teach that the heated water droplets are supplied from a bar nozzle comprising a plurality of discharge ports.
Brown teaches that when supplying a mixture of steam and water to a substrate, the mixture can successfully be applied via a bar nozzle comprising a plurality of discharge ports (items 666 in Figure 6B) positioned side by side at an interval along a radial direction of the substrate while the substrate rotates, and Brown teaches that such a bar nozzle advantageously allows the mixture to be uniformly applied to a rotating substrate (Par. 0044).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume in view of Miki such that the mixture of steam and heated water droplets are applied to the substrate via a bar nozzle comprising a plurality of discharge ports positioned side by side at an interval along a radial direction of the substrate while the substrate rotates.  The motivation for performing the modification was provided by Brown, who teaches that such a bar nozzle allows a mixture of steam and water to advantageously be applied to a rotating substrate in a uniform manner.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP02-246332 to Miura in view of KR2009-0130237 by Kitazume in view of US 6,610,168 to Miki in view of US2004/0216770 by Chen as applied to claim 8 above, and further in view of US2012/0247505 by Brown.
With regard to claim 10, the combination of Miura in view of Kitazume in view of Miki in view of Chen does not teach that the heated water droplets are supplied from a bar nozzle comprising a plurality of discharge ports.
Brown teaches that when supplying a mixture of steam and water to a substrate, the mixture can successfully be applied via a bar nozzle comprising a plurality of discharge ports (items 666 in Figure 6B) positioned side by side at an interval along a radial direction of the substrate while the substrate rotates, and Brown teaches that such a bar nozzle advantageously allows the mixture to be uniformly applied to a rotating substrate (Par. 0044).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume in view of Miki in view of Chen such that the mixture of steam and heated water droplets are applied to the substrate via a bar nozzle comprising a plurality of discharge ports positioned side by side at an interval along a radial direction of the substrate while the substrate rotates.  The motivation for performing the modification was provided by Brown, who teaches that such a bar nozzle allows a mixture of steam and water to advantageously be applied to a rotating substrate in a uniform manner.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP02-246332 to Miura in view of KR2009-0130237 by Kitazume in view of US 6,610,168 to Miki in view of US2004/0216770 by Chen as applied to claim 11 above, and further in view of US2012/0247505 by Brown.
With regard to claim 12, the combination of Miura in view of Kitazume in view of Miki in view of Chen does not teach that the heated water droplets are supplied from a bar nozzle comprising a plurality of discharge ports.
Brown teaches that when supplying a mixture of steam and water to a substrate, the mixture can successfully be applied via a bar nozzle comprising a plurality of discharge ports (items 666 in Figure 6B) positioned side by side at an interval along a radial direction of the substrate while the substrate rotates, and Brown teaches that such a bar nozzle advantageously allows the mixture to be uniformly applied to a rotating substrate (Par. 0044).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume in view of Miki in view of Chen such that the mixture of steam and heated water droplets are applied to the substrate via a bar nozzle comprising a plurality of discharge ports positioned side by side at an interval along a radial direction of the substrate while the substrate rotates.  The motivation for performing the modification was provided by Brown, who teaches that such a bar nozzle allows a mixture of steam and water to advantageously be applied to a rotating substrate in a uniform manner.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP02-246332 to Miura in view of KR2009-0130237 by Kitazume in view of US 6,610,168 to Miki as applied to claim 1 above, and further in view of US2012/0260947 by Kaneko.
 With regard to claim 20, the combination of Miura in view of Kitazume in view of Miki does not recite that the method of Miura in view of Kitazume in view of Miki is executed by a control device of a substrate cleaning system.
Kaneko teaches that when cleaning a substrate using a substrate cleaning method, a computer controller of a substrate cleaning system can be advantageously programmed to execute the method in an automated manner (Abstract; Par. 0079-0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miura in view of Kitazume in view of Miki by having the cleaning method of Miura in view of Kitazume in view of Miki stored as a to-be-executed program in a computer controller of a substrate cleaning system.  Kaneko teaches that when cleaning a substrate using a substrate cleaning method, a computer controller of a substrate cleaning system can be advantageously programmed to execute the method in an automated manner, and the motivation for performing the modification would be to allow a computer controller to advantageously execute the method of Miura in view of Kitazume in view of Miki in an automated manner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
December 17, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714